                    Case 7:19-mj-10756-UA Document 5 Filed 11/26/19 Page 1 of 1

              19 Mag 10756                                      William Hardee


      Benjamin A. Gianforti                                        John Wallenstein
                                                                                                            ✔




✔                                                                                     11/26/19
                                                                                      5:30 a.m.
                                                                                              1:40 p.m.



✔




The defendant is advised of his rights and the charges against him. Public reading of the complaint is waived. Financial
Affidavit approved. John Wallenstein is appointed to represent the defendant. The defendant is detained on consent
without prejudice.

(Courtflow: 35 minutes)




                                                            ✔




                                      12/26/19                       ✔




        11/26/19                                                  Judith C. McCarthy
